MEMORANDUM **
California state prisoner David W. Wilson appeals pro se the district court’s judgment dismissing without prejudice for failure to exhaust administrative remedies Wilson’s 42 U.S.C. § 1983 action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Wyatt v. Terhune, 315 F.3d 1108, 1177 (9th Cir. 2003), and we affirm.
The district court properly dismissed Wilson’s action because Wilson’s own sub*264missions demonstrate that he failed to exhaust prison administrative remedies prior to filing his complaint. See 42 U.S.C. § 1997e(a); McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir.2002) (per curiam).
Wilson’s motion for appointment of counsel is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.